tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jul eh mit4 uniform issue list legend individuala individual b individualc amount d amount e amount f amount g amount h company ira w ira x ira y ira z dear this is in response to a request submitted by your authorized representative in a letter dated date as supplemented by letters dated date and date for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual b is the beneficiary of iras w x y and z established by individual a individual a died on march individual a and individual b suffered from several serious medical conditions for individual a these included dementia and memory loss due to individual a’s inability to handle his financial affairs and individual b’s poor health and lack of knowledge and experience in any financial matters individual a’s son individual c became involved in their financial matters __ individual c became concerned with the performance of during august individual a’s professional financial advisor and facilitated the movement of amount h the total of amounts d e f and g from iras w x y and z toa new financial advisor with company individual c or company that amount h consisted of distributions from iras company i not knowing that amount h consisted of jra distributions invested amount h in non-ira accounts the fact that investment accounts had been removed from iras to nonqualified_plan investments where they remain was not discovered by individuals a and b until april was being prepared by their tax preparer at that time the 60-day rollover period had expired the first financial advisor never informed form_1040 when their based on the above facts and circumstances you request that the service waive the 60-day rollover requirement with respect to amount h because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers -6200442 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred information presented demonstrates that individual c acting on behalf of individual a was not supplied with information by the financial advisors handling individual a’s investments that the investments were in iras thus individual a was prevented from depositing amount h into an ira within the 60-day time limit pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount h less the required distributions described below taxpayer b is granted a period of days from the date_of_issuance of this ruling letter to contribute amounts h in cash less the required distributions described below to an ira set up and maintained by taxpayer b provided all other requirements of sec_408 are otherwise satisfied except the 60-day requirement if these conditions are satisfied amount h less the required distributions described below will be considered a rollover_contribution within the meaning of sec_408 it has been represented that taxpayer a had attained age prior to calendar_year thus taxpayer a had a code sec_401 required_distribution for calendar_year if said required_distribution had not been taken prior to taxpayer a's death it must be taken and may not be rolled over into taxpayer b's ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact sincerely yours donz donzell h littlejohn manager employee_plans technical group
